418 F.3d 1004
UNITED STATES of America, Plaintiff-Appellee,v.Jose Luis LOPEZ-ZAMORA, Defendant-Appellant.
No. 03-50304.
United States Court of Appeals, Ninth Circuit.
August 4, 2005.

Kyle W. Hoffman, Karl A. Sandoval, Esq., USSD—Office of the U.S. Attorney, San Diego, CA, for Plaintiff-Appellee.
Christopher R.J. Pace, Esq., Mazda K. Antia, Esq., Cooley Godward, LLP, San Diego, CA, for Defendant-Appellant.
Before: TASHIMA, McKEOWN, and BYBEE, Circuit Judges.


1
ORDER WITHDRAWING OPINION AND DENYING PETITION FOR REHEARING

ORDER
ORDER

2
The opinion and concurring opinion filed December 29, 2004, and appearing at 392 F.3d 1087 (9th Cir.2004), are withdrawn. They may not be cited by or to this court or any district court of the Ninth Circuit. A memorandum disposition shall be filed in their stead. With the withdrawal of the opinions and substitution of the memorandum disposition, the petition for rehearing is denied as moot. Subsequent petitions for rehearing and petitions for rehearing en banc may be filed.